Title: From Thomas Jefferson to Lucy Ludwell Paradise, 19 September 1805
From: Jefferson, Thomas
To: Paradise, Lucy Ludwell


                  
                                          
                     Monticello Sep. 19. 05.
                            
                            
                        
                  Th: Jefferson presents his congratulations to mrs Paradise on her safe return to her native country after an absence of so great a portion of her life. if habits formed to the comforts & accommodations of a country so much more advanced in the arts than this, are not too firmly established, he has little doubt she will enjoy more security & tranquility here, where her fortune will place her at her ease, and the society of her relations & neighbors supply that of strangers. he prays her to accept his friendly salutations & assurances of respect.
                  
                  
               